833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Alan SAPP, Plaintiff-Appellant,v.Preston R. TISCH, Postmaster General U.S. Postal Service,Defendant-Appellee.
No. 87-3096.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1987.Decided Oct. 26, 1987.

Michael Alan Sapp, appellant pro se.
V. Ann Strickland, Office of U.S. Attorney, for appellee.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael A. Sapp, proceeding pro se, appeals from the entry of judgment against him.  Sapp filed a complaint against the U.S. Postal Service alleging that he was denied a mail handler position because of his sex and his physical handicap.  The U.S. Postal Service moved for summary judgment, supporting its motion with an affidavit and exhibits.  The district court, after a hearing, granted the motion, and this appeal followed.


2
Upon the U.S. Postal Service's filing of the summary judgment motion, Sapp was entitled to be advised by the district court "of his right to file counter-affidavits or other responsive material and alerted to the fact that his failure to so respond might result in the entry of summary judgment against him."    Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975).    See also Davis v. Zahradnick, 600 F.2d 458, 460 (4th Cir.1979).  No such notice was given to Sapp.  As a result, he did not respond with appropriate materials to contest the U.S. Postal Service's motion.


3
We therefore must vacate the judgment and remand the case so that the district court may give Sapp proper notice and opportunity to respond to the summary judgment motion.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
VACATED AND REMANDED.